Okeke v Momah (2015 NY Slip Op 07251)





Okeke v Momah


2015 NY Slip Op 07251


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2013-09017
 (Index No. 11002/13)

[*1]Ositadinma Okeke, etc., appellant, et al., plaintiffs,
vNathan Momah, etc., et al., respondents, et al., defendant.


O. Benjamin Okeke, suing herein as Ositadinma Okeke, Brooklyn, N.Y., appellant pro se.
Yoram Nachimovsky, PPLC, New York, N.Y. (Nicholas S. Ratush of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, for a declaratory judgment and injunctive relief, the plaintiff Ositadinma Okeke appeals from an order of the Supreme Court, Kings County (Demarest, J.), dated August 14, 2013, which denied his motion to disqualify the defendants' attorney from representing the defendants in this action and denied his separate motion for a preliminary injunction.
ORDERED that the appeal is dismissed as academic, with costs.
In light of our determination that the defendants' motion for summary judgment dismissing the complaint for lack of personal jurisdiction was properly granted (see Okeke v Momah, __ AD3d __ [Appellate Division Docket No. 2014-02337; decided herewith]), we dismiss the instant appeal as academic (see Goldbourne v Williams, 175 AD2d 860).
RIVERA, J.P., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court